Order entered February 6, 2020




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01297-CV

    ERICA WHITLOCK, JERRAMY JAY BOYLES, AND WALTER GALE “TREY”
                         BOYLES, Appellants

                                                V.

                            CSI RISK MANAGEMENT, LLC, Appellee

                          On Appeal from the 116th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-16-05743

                                             ORDER
        Before the Court is appellants’ request for additional time to file the reporter’s record.

We GRANT the motion and ORDER the reporter’s record received February 4, 2020 filed as of

the date of this order.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE